Citation Nr: 1419670	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3. Entitlement to service connection for tinnitus.

4. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss disability.

5. Entitlement to service connection for bilateral hearing loss disability.

6. Entitlement to service connection for a right ankle disability.

7. Entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or Major Depressive Disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1980 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2010 and July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2010 rating decision, in pertinent part, denied service connection for allergic rhinitis, right ankle disability, and PTSD.  The July 2012 rating decision declined to reopen the previously denied claims of service connection for hearing loss and tinnitus.

In May 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for bilateral hearing loss disability on the merits, acquired psychiatric disability, and right ankle disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. At the May 2013 hearing, prior to a decision on the issue of service connection for allergic rhinitis, the Veteran withdrew his appeal on the matter.

2. The Veteran's claims of service connection for tinnitus and bilateral hearing loss disability were previously denied in a rating decision issued in August 2010; the Veteran's appeal of this denial was subsequently withdrawn.

3. Evidence considered in connection with claims to reopen the service connection claims for tinnitus and bilateral hearing loss disability was not previously considered and addresses the basis for the previous denial.

4. Tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of denial of service connection for allergic rhinitis have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2. The August 2010 rating decision denying service connection for tinnitus and bilateral hearing loss disability became final when the Veteran's appeal was withdrawn.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.203, 20.1103 (2013).

3. Evidence considered in connection with the claims to reopen the service connection claims for tinnitus and bilateral hearing loss disability is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4. The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).

At the May 2013 hearing, the Veteran indicated his intention to withdraw the claim of service connection for allergic rhinitis.  The hearing transcript constitutes a written notation of this intention.  As a result, the claim is withdrawn and the appeal of that issue is dismissed for lack of subject matter jurisdiction.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that the RO obtained a VA examination in October 2012 that contains evidence necessary to substantiate the claim and the absence of which had been the basis for the prior denial.  Specifically, the claim had been previously denied as the evidence failed to demonstrate current hearing loss and tinnitus.  While the October 2012 examination did not definitively show hearing loss, the test results were invalid, raising an equal possibility that hearing loss does or does not exist.  Affording benefit of the doubt, the Board will reopen the claim and seek to develop for a more definitive demonstration of his current auditory acuity.  Regarding tinnitus, this was established based on the October 2012 VA examination.

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The record shows that the Veteran was assigned to an artillery unit in service.  He has asserted that he has tinnitus that began during this assignment and has persisted since then.  He is considered competent to provide evidence on matters of personal experience, including symptoms such as tinnitus.  Affording the Veteran the benefit of the doubt, the Board finds that tinnitus had its onset in service and the claim of service connection should be granted.  38 U.S.C.A. § 5107(b).


ORDER

The appeal of denial of entitlement to service connection for allergic rhinitis is dismissed.

The claim of entitlement to service connection for tinnitus is reopened.

The claim of entitlement to service connection for tinnitus is granted, subject to the provision governing the award of monetary benefits.

The claim of entitlement to service connection for bilateral hearing loss disability is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran also seeks service connection for bilateral hearing loss disability.  He has been provided with several VA examinations and audiometric testing, all of which yielded invalid results with no resulting audiograms.  However, the claims file contains two audiograms from VA clinical treatment and a private audiogram.  A reconciliation of this discrepancy and an opinion which accounts for all audiometric test results is necessary on remand.

The Veteran seeks service connection for a right ankle disability and has described continuity of symptomatology since an injury in service.  While the VA examination included a diagnosis of chronic ankle sprain and a negative nexus opinion, the record shows that the Veteran has also been diagnosed with degenerative joint disease in his ankle.  At hearing, he testified that he was told by treatment providers that this condition was due to the trauma in service.  As such, an addendum opinion or new examination is required to address whether the Veteran's degenerative joint disease - as compared to his chronic ankle sprain - is related to his injury in service. 

Also on appeal is a claim of service connection for an acquired psychiatric disability, including PTSD.  The Veteran has been diagnosed with Major Depressive Disorder, and the VA examiner in July 2010 found that she could not opine as to the etiology of the depression without resort to speculation.  In any event, consideration was limited to the specific stressor event identified by the Veteran, rather than a complete analysis of direct service connection- i.e., is it at least as likely as not that any current depression is related to any incident of service, not just the claimed stressor.  A new examination and opinion on this issue is therefore necessary on remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain a VA evaluation from an audiologist that addresses the results of the VA examinations in May 2011, December 2011, and October 2012, as well as the audiograms from July 2010, June 2011, and November 2011.  The audiologist should indicate whether the same basis for invalidity of test results is demonstrated in the audiograms as in the VA examinations.  The audiologist should also indicate, if possible, whether the Maryland CNC speech recognition test was used in the clinical testing.  Finally, considering all of the evidence available, the audiologist should offer an opinion as to whether the Veteran has a bilateral hearing loss disability as specified by VA standards in 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (probability 50 percent or greater) that such was incurred in service, to include as due to noise exposure.  If the audiologist finds that additional examination of the Veteran is necessary, such examination should be scheduled.

A complete copy of the claims file should be provided for review by the audiologist.  An explanation or rationale should be provided for any and all opinions offered.

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current degenerative joint disease in the right ankle was incurred in service, to include the eversion injury therein.  The examiner is asked to specifically consider and address the Veteran's statements regarding his symptoms since service, as well as any other relevant lay statements offered.  

The examiner should provide the rationale for any opinion rendered, to include addressing the concept of eversion vs. inversion injuries to the ankle and resulting symptomatology, such as addressed in the July 2010 VA examination.  A copy of the claims file should be provided to the examiner for review.

3. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that any current acquired psychiatric disability, to include PTSD and Major Depressive Disorder, was incurred in or aggravated by his military service.  The examiner is asked to specifically consider and address the lay statements offered by the Veteran and others with respect to symptoms manifested in service and since service.  The examiner is advised that consideration of the Veteran's service is not limited to the specific stressor incidents he has identified, particularly with respect to diagnoses other than PTSD.  

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


